Citation Nr: 0308514	
Decision Date: 05/06/03    Archive Date: 05/15/03

DOCKET NO.  00-24 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel






INTRODUCTION

The veteran had active service from July 1942 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of December 
1999, which denied service connection for bilateral hearing 
loss.  


REMAND

In September 2002 the Board undertook additional development 
of the issues on appeal pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2) (2002).  However, that regulation was 
invalidated by the United States Court of Appeals for the 
Federal Circuit.  Disabled American Veterans v. Principi, No. 
02-7304 (Fed. Cir. May 1, 2003).  In addition, the 
development was insufficient, in that the February 2003 VA 
examination did not contain the requested opinion as to 
whether the veteran's hearing loss was due to service.  
Rather, the audiologist recommended that an ENT specialist 
examine the veteran and provide such an opinion.  In view of 
these factors, the case must be remanded for the following:. 

1.  The RO should have the veteran undergo 
a VA ENT examination, with medical 
opinion, to determine the etiology of 
bilateral hearing loss.  The claims folder 
must be provided to and reviewed by the 
examiner in conjunction with the 
examination.  Based on examination 
findings, historical records, and medical 
principles, the VA doctor should provide a 
medical opinion, with full rationale, as 
to the likely date of onset and etiology 
of any current hearing loss, including the 
likelihood that it is related to incidents 
of the veteran's military service.

2.  The RO should then review the 
veteran's claim.  If the claim remains 
denied, the RO should provide the veteran 
and his representative with a 
supplemental statement of the case, and 
give them an opportunity to respond, 
before the case is returned to the Board.




	                  
_________________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2000), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).




